DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group I, claims 1, 3-5, 8, 11, 13-14, 16, 18, 20, 22, 28, 36-37, 55, 58, 62, 64, in the reply filed on 7/1/2020 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of a nutritional formula comprising: 
a) alpha-lactalbumin enriched whey protein concentrate; 
b) lactoferrin; 

d) lactose, wherein the lactose is reduced lactose; 
e) lutein; 
f) docosahexanoic acid; 
g) arachidonic acid; 
h) galactooligosaccharides; 
i) polydextrose; and 
j) osteopontin,
in the reply filed on 7/1/2020 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner notes the current claim 1 amendment modifies this listing of ingredients, to also require fructooligosaccharides, which was not elected.  Accordingly, the subject matter under examination has been shifted to the combination required by amended claim 1.
Claims 29, 66-67, 73, 76 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2020.
Claims 3-5, 8, 11, 58, 62, 64, 80, 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no without traverse in the reply filed on 7/1/2020.

Response to Arguments
Applicants' arguments, filed 9/24/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The obviousness rejection of record is no longer applicable to the amended claims.  In part, the amount of fructooligosaccharides is not taught by Ao, but may be considered obvious based on amounts taught for galactooligosaccharides and polydextrose.  However, the amount of the combination of fructooligosaccharides, polydextrose and galactooligosaccharides, from 0.1-1.0 g (per L is presumed to be intended), is a range that Ao does not teach.  The Examiner did not identify prior art that teaches or suggests this range for this combination, or a subset of this combination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 13-14, 16, 18, 28, 37, 55, 75, 77-79 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to claim 1 introduces new matter based on several additions:
At e), regarding the amended open-ended range for lutein “less than 0.05 grams of lutein per L of the reconstituted ready-to-use nutritional formula”, the open range is not supported by the specification.  The Examiner suggests amendment to the range from [0075] that has support in the specification; i.e., from 0.0025 g to 0.05 g /L.
At h), regarding the amended open-ended range for galactooligosaccharides, “less than 0.5 grams of galactooligosaccharides per L of the reconstituted ready-to-use nutritional formula”, the open range is not supported by the specification.  The Examiner suggests amendment to the range from [0080] that has support in the specification; i.e., from 0.1 g to 0.5 g /L.
At i) regarding the amended open-ended range for polydextrose, “less than 0. 5 grams of polydextrose per L of the reconstituted ready-to-use nutritional formula”, the open range is not supported by the specification.  The Examiner suggests amendment to the range from [0080] that has support in the specification; i.e., from 0.1 g to 0.5 g /L.
At j), regarding the amended open-ended range for fructooligosaccharides, “less than 0.6 grams of fructooligosaccharides per L of the reconstituted ready-to-use nutritional formula”, the open range is not supported by the specification.  The Examiner suggests amendment to the range from [0080] that has support in the specification; i.e., from 0.1 g to 0.6 g /L, supported by the combination of 0.1-1.0 and 0.6 at this location.
In the wherein clause, the range 0.1 grams to 1.0 grams of a combination of galactooligosaccharides, polydextrose, and fructooligosaccharides” does not have support in the specification.  The Examiner suggests modifying this range to 0.1 to 1.0 g per L of reconstituted, ready-to-use nutritional formula, which has support at [0081].
Regarding claim 55, the Examiner does not find support for any of the closed ranges of grams per 100 grams from a), b), c), d), g), k).  There is further no support for any of the open ended ranges, from e), f), h), i), j).  The Examiner does not find support for the wherein clause open ended range, “less than 7.41 g” of the recited combination, either in the open ended range, or in the amount in g, without per 100 g % concentration indicator.  
The Examiner does not find support in the specification for either open ended range of claims 77-78.
Thus, each of these claims, and claims that depend therefrom, introduce New Matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 13-14, 16, 18, 28, 37, 55, 75, 77-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/347977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims anticipate the copending claims, rendering the claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611